Exhibit VOTING AGREEMENT This VOTING AGREEMENT (this “Agreement”) is dated as of July 27, 2010, by and between MMCAP International, Inc. SPC and MM Asset Management Inc. (collectively, “Shareholder”) and PMA Capital Corporation, a Pennsylvania corporation (the “Company”).All capitalized terms used but not defined herein shall have the meanings assigned to them in the Merger Agreement (defined below). WHEREAS, the Shareholder is the holder of shares of Class A common stock of the Company (“Company Common Stock”); WHEREAS, the Company, Old Republic International Corporation (“ORI”) and OR New Corp. (“Merger Sub”) entered into an Agreement and Plan of Merger dated June 9, 2010 (as such agreement may be subsequently amended or modified, the “Merger Agreement”), pursuant to which Merger Sub shall merge with and into the Company and, in connection therewith, each outstanding share of Company Common Stock will be converted into the right to receive the Merger Consideration; and WHEREAS, Shareholder owns or has the right to vote the shares of Company Common Stock identified on Exhibit A hereto (such shares, together with all shares of Company Common Stock subsequently acquired by Shareholder during the term of this Agreement, including through the exercise of any stock option or other equity award, warrant or similar instrument, being referred to as the “Shares”). NOW, THEREFORE, in consideration of the promises, representations, warranties and agreements contained herein, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: Section 1.Agreement to Vote Shares.Shareholder agrees that, prior to the Expiration Date (as defined in Section 6), at any meeting of shareholders of the Company, however called, or at any adjournment or postponement thereof, or in connection with any written consent of the shareholders of the Company, except as otherwise agreed to in writing in advance by the Company, Shareholder shall: (a)appear at each such meeting, in person or by proxy, and thereby cause the Shares to be counted as present thereat for purposes of calculating a quorum; and (b)from and after the date hereof until the Expiration Date, vote (or cause to be voted), in person or by proxy, or deliver a written consent (or cause a consent to be delivered) with respect to, all the Shares (whether acquired heretofore or hereafter) that are beneficially owned by Shareholder, or as to which Shareholder has, directly or indirectly, the right to vote or direct the voting, in the manner recommended by the Company’s Board of Directors with respect to (i) approval of the Merger Agreement; (ii) any matter reasonably necessary for consummation of the transactions contemplated by the Merger Agreement; and (iii) any Alternative Proposal. 1 Section 2.No Inconsistent Agreements.Shareholder hereby agrees that Shareholder shall not enter into any voting agreement or grant a proxy or power of attorney with respect to the Shares that is inconsistent with Shareholder’s obligations under this Agreement. Section 3.Company
